DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group 2 claims 42-53 in the reply filed on 05/03/2022 is acknowledged. The traversal is on the ground(s) that the Applicant discloses that any singular teaching can be combined with any other singular teaching. The Argument is not found persuasive because even if the singular teaching can be combined with any other singular teaching each iteration or combination of said teaching can be considered distinct inventions from one another, thus this does not overcome the fact that Group I drawn to claims 32-41 and Group II drawn to claims 42-53 are still different inventions as previously pointed out (group I and group Il are classified in different classifications (Group I: H04R2225/41 which details adapting parameters to different listening situations, and Group Il: HO4R25/505 customizing parameters using digital signal processing) and are thus considered to have divergent subject matter which would require different fields of search).
The requirement is still deemed proper and is therefore made FINAL. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 42, 44, 45 and 47 are rejected under 35 U.S.C. 103 as being unpatentable over Allegro-Baumann et al. (US 2006/0126872) herein Allegro-Baumann in view of Dillon et al. (US 2005/0129262) herein Dillon.

Regarding claim 42, Allegro-Baumann discloses a method, comprising: re-training an already trained adaptive scene classifier system of an adaptable system of a hearing device (hearing device is already previously trained and is newly trained, Allegro-Baumann: [0034], [0036], [0037], Fig. 2) but lacks wherein the hearing device is a hearing prosthesis.  
Nevertheless, it is well known in the art to retrain a hearing prosthesis in various parameters as demonstrated by Dillon (prosthesis can be trained to optimal variable processing factors, Dillon: [0018], [0036], [0064], [0102], [0105], Fig. 2).
Therefore, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the re-training of an already trained adaptive scene classifier system as taught by Allegro-Baumann into a hearing prosthesis as taught by Dillon in order to further optimize a hearing prosthesis for an improve user hearing experience (Dillon: [0018], [0064]).

Regarding claim 44, the combination of Allegro-Baumann and Dillon discloses wherein: the action of re-training is executed based on data based on a reference classifier of the prosthesis (example 3 of Allegro-Baumann combines the examples 1 and 2 which utilizes data based on a reference classifier (classifier is previously trained using a limited size data set here interpreted as reference classifier) to further add new trained portions (new classes), Allegro-Baumann: [0034]-[0038] which would be incorporated in the trainable system of a prosthesis as taught by Dillon: [0018], [0064], Fig. 2).  

Regarding claim 45, in the combination of Allegro-Baumann and Dillon, Allegro-Baumann discloses further comprising: prior to the action of re-training, executing an initial training of the adaptive scene classifier system (Allegro-Baumann’s classifier system has been previously trained thus showing an initial training of the classifier system had been executed, Allegro-Baumann: [0034]-[0038]).  

Regarding claim 47, in the combination of Allegro-Baumann and Dillon, Allegro-Baumann discloses further comprising: accessing a log of an operation of the already trained adaptive scene classifier system; and based on the accessed log, executing the action of re-training (Allegro-Baumann’s classifier system can turn on its training mode automatically which demonstrated an access of a log of operation and execution based on said log in order to provide automatic function, Allegro-Baumann: [0036], [0037]).  

Allowable Subject Matter
Claims 43 and 46 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 48-53 are allowed.
The following is an Examiner’s statement of reasons for allowance: the prior arts of record teach various trainable hearing devices, for example: Lineaweaver (US 2014/0243913), Allegro-Baumann et al. (US 2006/0126872), Dillon et al. (US 2005/0129262), Durant (US 2003/0133578) and Takagi et al. (US 2001/0005420). Nevertheless, the prior arts of record fail to teach “a signal processor configured to process signals emanating from respective scenes to which the sense prosthesis is exposed; and a stimulator component configured to evoke a sensory percept of a recipient based on operation of the signal processor, wherein the sense prosthesis is configured to adapt the sense prosthesis to newly encountered scenes to which the sense prosthesis is exposed by assigning for use by the signal processor respective signal processing regimes according to a machine learning algorithm supplemented by extra-prosthesis data,” as required by claim 48 when combined with all the limitations of claim 48. Therefore, claim 48 overcomes the prior arts of record.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN H NGUYEN whose telephone number is (571)270-5728. The examiner can normally be reached M-F 10-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 571-272-7503. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN H NGUYEN/Primary Examiner, Art Unit 2651